DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/589403 has claims 1-20 pending. 

Priority
Applicant did claim for domestic priority to Parent Patent Application # 15/345675, filed on November 8, 2016. The effective filing date of this application is November 8, 2016.

Objections 
Objections to claims 1, 12, and 19 have been made for the following reasons: minor informalities. 
Claim 1 – grammatical error
“ … 	querying, by the first controller, a network power system to obtain network power-related information, the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, are in separate geographically-separated data centers with the network being separate from and disposed between the separate geographically-separated data centers, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths;”
Claim 12 – grammatical error
“ … 	querying, by the first controller, a network power system to obtain network power-related information, the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, are in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically- separated data centers, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths;”
Claim 19 – grammatical error
“ … 	querying, by the first controller, a network power system to obtain network power-related information, the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, are in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically- separated data centers, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths;”

Double Patenting     
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin). 
Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin in view of Iwata (Pub. No. US2012/0102492 published on April 26, 2012; hereinafter Iwata) in view of Nojiri et al. (Pub. No. US2013/0111492). 
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin in view of Nojiri in view of Iwata in view of Khosrowpour et al. (Pub. No. US2016/0344821). 
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin in view of Lawton et al. (Pub. No. US2009/0204718).
Claims 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin) in view of Lawton et al. (Pub. No. US2009/0204718) in view of Nojiri et al. (Pub. No. US2013/0111492) in view of Iwata (Pub. No. US2012/0102492.  
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin)in view of Lawton et al. (Pub. No. US2009/0204718) in view of Nojiri et al. (Pub. No. US2013/0111492) in view of Iwata (Pub. No. US2012/0102492) in view of Iwata in view of Khosrowpour et al. (Pub. No. US2016/0344821). 
Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin) in view of Lawton et al. (Pub. No. US2009/0204718). 
Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin) in view of Lawton et al. (Pub. No. US2009/0204718) in view of Nojiri et al. (Pub. No. US2013/0111492) in view of Iwata (Pub. No. US2012/0102492).  
For the Applicant’s Instant Application # 15/345,675, the limitations of Applicant’s claims will be examined against the disclosures of Patent No. US 10545777 in view of additional prior art for missing limitations and depending claims.
Listed on next page is a table with claim-by-claim comparison of the similar claims between Application # 15/345,675 and Patent No. US 10545777. 
The relevant matter in the patent has been bold-faced.
Please see mapping as indicated below in bold-faced language of issued patent.
Patent App. # 15/345,675
Patent No. US 10545777

1. (Currently Amended) A computer-implemented method comprising: 
obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems powering a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality of virtual machines, and the first power- related information including an estimated amount of time to power failure to the first set of powered hardware components; 
determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines; querying, by the first controller, a network power system to obtain network power-related information, the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, 
where the first data transfer path is one of a plurality of data transfer paths, and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components, 
where the first set of powered hardware components and the second set of powered hardware components being in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically-separated data centers, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths; 





END920160496US02-2-dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, and the generating comprising assigning, by the first controller, a virtual machine of the first plurality of virtual machines to a first subset of one or more virtual machines of the first plurality of virtual machines to be live migrated or a second subset of one or more virtual machines of the first plurality of virtual machines to be snapshotted for migration, the assigning being based, at least in part, upon the first power-related information and the network power-related information, including the estimated amount of time to power failure; 


























performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches of the first data transfer path from the first set of powered hardware components to the second set of powered hardware components, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the live migration; and 
a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [[at]] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines from the first set of powered hardware components to the intermediary set of powered hardware components through one or more intermediate switches on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path; and 
END920160496US02-3-migrating the first plurality of virtual machines, by performing the relocation protocol, to the second set of powered hardware components.

2. (Previously Presented) The computer-implemented method of claim 1, wherein the migrating comprises: 

migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components.  
3. (Original) The computer-implemented method of claim 2, wherein the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s).  
4. (Currently Amended) The computer-implemented method of claim 2, wherein the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to [[an]] the intermediary set of powered hardware components powered by an intermediary power system set before deploying the second subset of virtual machine(s) to the second set of powered hardware components based on their respective snapshot(s), the intermediary power system set being different from the first power system set.  
5. (Original) The computer-implemented method of claim 4, wherein the transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to the intermediary set of powered hardware components occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components.  [Same as Claim 1 of US 10545777]

6. (Currently Amended) The computer-implemented method of claim 2, wherein the first set of powered hardware components are of a first cloud, the first controller being a first cloud controller, and the second set of powered hardware components are of a second cloud, the second set of powered hardware components being powered from a second power system set comprising the one or more second power systems.  [Same as Claim 2 of US 10545777]
7. (Currently Amended) The computer-implemented method of claim 6, wherein the first cloud and the second cloud are hosted in the different, geographically-separated data centers.  [Same as Claim 3 of US 10545777]
8. (Original) The computer-implemented method of claim 6, wherein the second cloud includes a second cloud controller, and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components.  [Same as Claim 4 of US 10545777]
9. (Previously Presented) The computer-implemented method of claim 1, wherein the generating, by the first controller, the relocation protocol includes referencing historical data relating to at least one of virtual machine migrating or virtual machine snapshotting to facilitate placing at least one virtual machine of the first plurality of virtual machines in either the first subset of virtual machine(s) or the second subset of virtual machine(s).   [Same as Claim 1 of US 10545777]
10. (Original) The computer-implemented method of claim 1, wherein the generating, by the first controller, the relocation protocol includes using associated priority information of at least one virtual machine of the first plurality of virtual machines in placing the at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s).  [Same as Claim 5 of US 10545777]
11. (Original) The computer-implemented method of claim 1, wherein the obtaining, by the first controller, the network power-related information includes determining power status to one or more network switches of the network in the data transfer path from the first set of powered hardware components to the second set of powered hardware components.  [Same as Claim 6 of US 10545777]
12. (Currently Amended) A system for facilitating relocating virtual machines, the system comprising: 
a memory; and 
a processing circuit communicatively coupled with the memory, wherein the system performs a method comprising: 
obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems that powering a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality of virtual machines, and the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components; 
determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines; 
querying, by the first controller, a network power system to obtain network power-related information, the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components, where the first set of powered hardware components and the second set of powered hardware components being in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically- separated data centers, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths; 
END920160496US02-6-dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, and the generating comprising assigning, by the first controller, a virtual machine of the first plurality of virtual machines to a first subset of one or more virtual machines of the first plurality of virtual machines to be live migrated or a second subset of one or more virtual machines of the first plurality of virtual machines to be snapshotted for migration, the assigning being based, at least in part, upon the first power-related information and the network power-related information, including the estimated amount of time to power failur, 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches of the first data transfer path from the first set of powered hardware components to the second set of powered hardware components, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the live migration; and 
a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [[at]] comprising a forwarding of snapshot data associated with the second subset of one or END920160496US02-7-more virtual machines of the first plurality of virtual machines from the first set of powered hardware components to the intermediary set of powered hardware components through one or more intermediate switches on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path; and 
migrating the first plurality of virtual machines, by performing the relocation protocol, to the second set of powered hardware components.  

13. (Currently Amended) The system of claim 12, wherein the migrating comprises: 

migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components.  
14. (Original) The system of claim 13, wherein the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s).  
15. (Currently Amended) The system of claim 13, wherein: 
the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to [[an]] the intermediary set of powered hardware components powered by an intermediary power system set before deploying the second subset of virtual machine(s) to the second set of powered hardware components based on their respective snapshot(s), the intermediary power system set being different from the first power system set; and 
END920160496US02-8-the transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to the intermediary set of powered hardware components occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components.  

16. (Currently Amended) The system of claim 13, wherein the first set of powered hardware components are of a first cloud, the first controller being a first cloud controller, and the second set of powered hardware components are of a second cloud, the second set of powered hardware components being powered from a second power system set comprising the one or more second power systems.  [Same as Claim 7 of US 10545777]
17. (Original) The system of claim 16, wherein the second cloud includes a second cloud controller, and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components.  
[Same as Claim 8 of US 10545777]
18. (Original) The system of claim 12, wherein the generating, by the first controller, the relocation protocol includes referencing information selected from a set consisting of historical data relating to at least one of virtual machine migrating or virtual machine snapshotting, or associated priority information of at least one virtual machine of the first plurality of virtual machines, the information facilitating placing at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s).  [Same as Claim 7 of US 10545777]

19. (Previously Presented) A computer program product for facilitating relocating virtual machines, the computer program product comprising: a non-transitory computer-readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 
obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems that powering a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality END920160496US02-9-of virtual machines, and the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components; 
determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines; 
querying, by the first controller, a network power system to obtain network power-related information, the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components, where the first set of powered hardware components and the second set of powered hardware components being in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically- separated data centers, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths; 
dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, and the generating comprising assigning, by the first controller, a virtual machine of the first plurality of virtual machines to a first subset of one or more virtual machines of the first END920160496US02-10-plurality of virtual machines to be live migrated or a second subset of one or more virtual machines of the first plurality of virtual machines to be snapshotted for migration, the assigning being based, at least in part, upon the first power-related information and the network power-related information, including the estimated amount of time to power failur






















performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches of the first data transfer path from the first set of powered hardware components to the second set of powered hardware components, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the live migration; and 
a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [[at]] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines from the first set of powered hardware components to the intermediary set of powered hardware components through one or more intermediate switches on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path; and migrating the first plurality of virtual machines, by performing the relocation protocol, to the second set of powered hardware components.  






20. (Currently Amended) The computer program product of claim 19, wherein the migration comprises: 

migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components.
What is claimed is: 
1. A computer-implemented method comprising: 

obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems that provide power to a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality of virtual machines, and the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components;
determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines;
obtaining, by the first controller, network power-related information from a power system providing power to a network with a data transfer path from the first set of powered hardware components to a second set of powered hardware components, 
where the power system providing power to the network is other than the one or more first power systems providing power to the first set of powered hardware components;




















dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, 
wherein the generating of the emergency protocol comprises: 
referencing historical migrating data relating to a first previous amount of migration time for a first virtual machine and a second previous amount of migration time for a second virtual machine, wherein the first and second virtual machines are part of the first plurality of virtual machines;
referencing historical snapshotting data relating to a first previous amount of snapshotting time of the first virtual machine and a second previous amount of snapshotting time for the second virtual machine;
based upon (1) the first power-related information, (2) the network power-related information, (3) the referenced historical migration data, (4) the referenced historical snapshotting data, and (5) the estimated amount of time to power failure to the first set of powered hardware components, selecting, by the first controller, a first subset of one or more virtual machines of the first plurality of virtual machines, wherein the first subset includes the first virtual machine, to be live migrated and selecting, by the first controller, a second subset of one or more virtual machines of the first plurality of virtual machines, wherein the second subset includes the second virtual machine to be snapshotted for migration; and

generating the emergency relocation protocol using the selected first subset of one or more virtual machines, and further using the selected second subset of one or more virtual machines;
in response to generating the emergency relocation protocol, performing: 
a live migration of the first subset of one or more virtual machines which comprises migrating the first virtual machine from the first set of powered hardware components to a second set of powered hardware components, the live migration being in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner throughout the migration;
a snapshotting of the second subset of one or more virtual machines at the first set of powered hardware components which comprises snapshotting the second virtual machine, transferring the second virtual machine to an intermediary set of powered hardware components powered by an intermediary power system set before deploying the second virtual machine to the second set of powered hardware components, wherein the transferring of the second virtual machine occurs concurrent with the migrating of the first virtual machine to the second set of powered hardware components; and
running the first virtual machine and the second virtual machine to run on the second set of powered hardware components.






2. The computer-implemented method of claim 1, wherein the first set of powered hardware components are of a first cloud, the first controller being a first cloud controller, and the second set of powered hardware components are of a second cloud, the second set of powered hardware components being powered from a second power system set comprising one or more second power systems.



3. The computer-implemented method of claim 2, wherein the first cloud and the second cloud are hosted in different, geographically-separated data centers.



4. The computer-implemented method of claim 2, wherein the second cloud includes a second cloud controller, and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components.




5. The computer-implemented method of claim 1, wherein the generating, by the first controller, the relocation protocol includes using associated priority information of at least one virtual machine of the first plurality of virtual machines in placing the at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s).

6. The computer-implemented method of claim 1, wherein the obtaining, by the first controller, the network power-related information includes determining power status to one or more network switches of the network in the data transfer path from the first set of powered hardware components to the second set of powered hardware components.















































7. A system for facilitating relocating virtual machines, the system comprising: 
a memory; and
a processing circuit communicatively coupled with the memory, wherein the system performs a method comprising: 
obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems that provide power to a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality of virtual machines, and the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components;
determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines;
obtaining, by the first controller, network power-related information from a power system providing power to 
a network with a data transfer path from the first set of powered hardware components to a second set of powered hardware components, 

where the power system providing power to the network is other than the one or more first power systems providing power to the first set of powered hardware components;






















dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, 
wherein the generating of the emergency protocol comprises: 
referencing historical migrating data relating to a first previous amount of migration time for a first virtual machine and a second previous amount of migration time for a second virtual machine, wherein the first and second virtual machines are part of the first plurality of virtual machines;

referencing historical snapshotting data relating to a first previous amount of snapshotting time of the first virtual machine and a second previous amount of snapshotting time for the second virtual machine;

based upon (1) the first power-related information, (2) the network power-related information, (3) the referenced historical migration data, (4) the referenced historical snapshotting data, and (5) the estimated amount of time to power failure to the first set of powered hardware components, selecting, by the first controller, a first subset of one or more virtual machines of the first plurality of virtual machines, wherein the first subset includes the first virtual machine, to be live migrated and selecting, by the first controller, a second subset of one or more virtual machines of the first plurality of virtual machines, wherein the second subset includes the second virtual machine to be snapshotted for migration; and

generating the emergency relocation protocol using the selected first subset of one or more virtual machines, and further using the selected second subset of one or more virtual machines;
in response to generating the emergency relocation protocol, performing: 
a live migration of the first subset of one or more virtual machines which comprises migrating the first virtual machine from the first set of powered hardware components to a second set of powered hardware components, the live migration being in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner throughout the migration;
a snapshotting of the second subset of one or more virtual machines at the first set of powered hardware components which comprises snapshotting the second virtual machine, transferring the second virtual machine to an intermediary set of powered hardware components powered by an intermediary power system set before deploying the second virtual machine to the second set of powered hardware components, wherein the transferring of the second virtual machine occurs concurrent with the migrating of the first virtual machine to the second set of powered hardware components; and
running the first virtual machine and the second virtual machine to run on the second set of powered hardware components.
8. The system of claim 7, wherein the first set of powered hardware components are of a first cloud, the first controller being a first cloud controller, and the second set of powered hardware components are of a second cloud, the second set of powered hardware components being powered from a second power system set comprising one or more second power systems.
9. The system of claim 8, wherein the second cloud includes a second cloud controller, and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components.



























































10. A computer program product for facilitating relocating virtual machines, the computer program product comprising: 
a non-transitory computer-readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 
obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems that provide power to a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality of virtual machines, and the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components;
determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines;

obtaining, by the first controller, network power-related information from a power system providing power to a network with a data transfer path from the first set of powered hardware components to a second set of powered hardware components, 

where the power system providing power to the network is other than the one or more first power systems providing power to the first set of powered hardware components;












dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, 
wherein the generating of the emergency protocol comprises: 
referencing historical migrating data relating to a first previous amount of migration time for a first virtual machine and a second previous amount of migration time for a second virtual machine, wherein the first and second virtual machines are part of the first plurality of virtual machines:
referencing historical snapshotting data relating to a first previous amount of snapshotting time of the first virtual machine and a second previous amount of snapshotting time for the second virtual machine;
based upon (1) the first power-related information, (2) the network power-related information, (3) the referenced historical migration data, (4) the referenced historical snapshotting data, and (5) the estimated amount of time to power failure to the first set of powered hardware components, selecting, by the first controller, a first subset of one or more virtual machines of the first plurality of virtual machines, wherein the first subset includes the first virtual machine, to be live migrated and selecting, by the first controller, a second subset of one or more virtual machines of the first plurality of virtual machines, wherein the second subset includes the second virtual machine to be snapshotted for migration; and
generating the emergency relocation protocol using the selected first subset of one or more virtual machines, and further using the selected second subset of one or more virtual machines;
in response to generating the emergency relocation protocol, performing: 
a live migration of the first subset of one or more virtual machines which comprises migrating the first virtual machine from the first set of powered hardware components to a second set of powered hardware components, the live migration being in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner throughout the migration;
a snapshotting of the second subset of one or more virtual machines at the first set of powered hardware components which comprises snapshotting the second virtual machine, transferring the second virtual machine to an intermediary set of powered hardware components powered by an intermediary power system set before deploying the second virtual machine to the second set of powered hardware components, wherein the transferring of the second virtual machine occurs concurrent with the migrating of the first virtual machine to the second set of powered hardware components; and
running the first virtual machine and the second virtual machine to run on the second set of powered hardware components.
11. The computer program product of claim 10, wherein: 
the first set of powered hardware components are of a first cloud, the first controller being a first cloud controller, and the second set of powered hardware components are of a second cloud, the second set of powered hardware components being powered from a second power system set comprising one or more second power systems; and
the second cloud includes a second cloud controller, and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin).  
For claim 1 however, the following limitation is not met by Patent No. US 10545777: 
(1)	querying, by the first controller, a network power system to obtain network power-related information, and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components, where the first set of powered hardware components and the second set of powered hardware components being in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically-separated data centers, 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2)	a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches of the first data transfer path from the first set of powered hardware components to the second set of powered hardware components, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the live migration; and 
Nonetheless, this feature would have been made obvious, as evidenced by Kolin.
(1) (Kolin discloses querying, by the first controller, a network power system to obtain network power-related information [0023, 0032], e.g. “Rack Controller 170 may monitor the status of the power supply for reporting purposes” [0032], and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components [0030, 0032], where the first set of powered hardware components and the second set of powered hardware components [0030, 0032] being in separate geographically-separated data centers with the network being separate from and disposed between the separate geographically-separated data centers, e.g. “a company's enterprise systems are usually installed at various geographic locations in different data centers, networking protocols are used to interconnect the various systems, which can then be virtualized into one or more virtual servers” [0008]) 

 (2) (Kolin discloses a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines, e.g. “Resource Management System 102 is capable of moving virtual machines from one host to another using the live migration technology (e.g., VMware VMotion.TM.)” [0045], comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches [0022] of the first data transfer path, e.g. “exposes programming and communication interfaces to enable exchange of data to and from other parts of Data Center Management System 100” [0028], from the first set of powered hardware components to the second set of powered hardware components [0024, 0034; Claim 12 of Kolin])
This prior art functionality of Kolin can be combined with prior art functionality of Patent No. US 10545777, thereby yielding predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777with the teachings of Kolin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “a smart rack needs to be shutdown, all virtual machines from this smart rack need to be live migrated” [0048 – Kolin].


However, Patent No. US 10545777 in view of Kolin does not disclose the following:
(1)	the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths;
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2)	a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [[at]] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines from the first set of powered hardware components to the intermediary set of powered hardware components through one or more intermediate switches on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path; and 
Nonetheless, this feature would have been made obvious, as evidenced by Tsirkin.
(1) (Tsirkin discloses features of the network power system powering a network, evidenced by network fault [0010], with a first data transfer path from the first source set of powered hardware components [0024-0025] to a second destination set of powered hardware components [0026], where the first data transfer path is one of a plurality of data transfer paths, e.g. “The minimal execution state of the source virtual machine can be transferred directly to the destination host 101b” [0026], and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths [0021], e.g. “The intermediary device 102 can be located with the source host, within the same network as the source host, with the destination host, within the same network 150 as the destination host, or at any other location” [0021])
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2) (Tsirkin discloses a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [0026], e.g. “minimal execution state of the source virtual 
Disclosures of Tsirkin presents functionality that can be combined with functionality of Patent No. US 10545777 in view of Kolin, in order to yield predictable result.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin with the teachings of Tsirkin. 

The predictable result would be as follows: “To minimize downtime during live-migration, host controller 125 can oversee and direct the live-migration processing by issuing migration instructions to the migration agents 120 on hosts 101a, 101b and 101c, and to intermediary device 102. Example migration instructions to the migration agents 120 include instructions to destination migration agent 120b that identify the intermediary device 102 as having a state of the virtual machine 110a. The instructions to a migration agent on second destination host 101c can include instructions to retrieve the state of the virtual machine 110a from the intermediary device 102. Example migration instructions to intermediary device 102 can include an instruction to transmit the state of the virtual machine 110a to the destination host machine 101c” [0028 – Tsirkin].
Claims 2-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin in view of Nojiri et al. (Pub. No. US2013/0111492) in view of Iwata (Pub. No. US2012/0102492 published on April 26, 2012; hereinafter Iwata).  
For claim 2 however, the following limitation is not met by Patent No. US 10545777 in view of Kolin in view of Tsirkin: 
wherein the migrating comprises: 
live-migrating the first subset of virtual machine(s) to the second set of powered hardware components in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration; and 
***EXAMINER’S INTERPRETATION: 
However, the recited step of performing live migration “in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration” represents intended purpose. Therefore, this limitation does not receive patentable weight.
(Nojiri teaches live-migrating the first subset of virtual machine(s) to the second set of powered hardware components [0011-0012, 0110] in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration, e.g. “the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load” [0110])
migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components
(Nojiri teaches migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components [0011, 0120-0121, 0123], e.g. “the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load” [0110])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin with the teachings of Nojiri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply teachings of Nojiri on the subset of virtual machines of Patent No. US 10545777 in view of Kolin in view of Tsirkin. 
The motivation would have been “to cope with an abrupt increase in a load” [0110 – Nojiri].

However, Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri does not disclose the following:
migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components. 
Nonetheless, this feature would have been made obvious, as evidenced by Iwata.
(Iwata teaches migrating the second subset of virtual machine(s) [0074, 0085] by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components [0085] based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components [0074; FIG. 22, see STATUS for FIRST VIRTUAL HOST and SECOND VIRTUAL HOST], e.g. “migrate the VM to the different virtual host to the virtual host running the VM in emulation” [0085])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri with the teachings of Iwata. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the migration techniques of Iwata for the subset of virtual machines disclosed by Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri. 
The motivation would have been “to migrate a VM within the power supply system” [0119 – Iwata].
For claim 3, Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri in view of Iwata disclose the following: 
wherein the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s). 
***EXAMINER’S INTERPRETATION: 
Migrating the second subset of virtual machines(s) after completion of the migrating the first subset of virtual machines(s) can be performed in two ways: 
(1) migrating a first subset in a first migration phase, then returning the first subset to its original machine, and migrating them again as a second subset in a second migration phase; or 
(2) migrating a first subset and second subset together in a same migration phase, meaning that one migration involves migration a first subset, then subsequently migrating a second subset
(Nojiri teaches that the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s), e.g. “However, in order to cope with an abrupt increase in a load occurring at 9:00 a.m. or an opening time, the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load.” [0110]))
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin with the teachings of Nojiri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this migrating step of Nojiri on the Patent No. US 10545777 in view of Kolin in view of Tsirkin.
The motivation would have been to promote load-aware migration to a physical server 1, and next a physical server 2. 
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin in view of Nojiri in view of Iwata in view of Khosrowpour et al. (Pub. No. US2016/0344821). 
For claim 4 however, the following limitation is not met by Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri in view of Iwata: 
wherein the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to an intermediary set of powered hardware components powered by an intermediary power system set before deploying the second subset of virtual machine(s) to the second set of powered hardware components based on their respective snapshot(s), the intermediary power system set being different from the first power system set. 
Nonetheless, this would have been obvious, as evidenced by Khosrowpour.
(Khosrowpour teaches migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to an intermediary set of powered hardware components [0018, 0020; FIG. 2, Element 150; FIG. 3, Element 150] powered by an intermediary power system set [0013] before deploying the second subset of virtual machine(s) to the second set of powered hardware components [0023-0024] based on their respective snapshot(s) [0019], the intermediary power system set being different from the first power system set [0013])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri in view of Iwata with the teachings of Khosrowpour. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Khosrowpour with respect to virtual machines and snapshots Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Nojiri in view of Iwata.
The motivation would have been to benefit from a data collector that “generates snapshots 272 and 274 for sessions 172 and 174” and “stores the snapshots in data storage device 158” [0019 – Khosrowpour].
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin et al. (Pub. No. US2017/0322241) in view of Lawton et al. (Pub. No. US2009/0204718).
For claim 12 however, the following limitation is not met by Patent No. US 10545777: 
(1)	querying, by the first controller, a network power system to obtain network power-related information, and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components, where the first set of powered hardware components and the second set of powered hardware components being in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically-separated data centers, 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2)	a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches of the first data transfer path from the first set of powered hardware components to the second set of powered hardware components, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the live migration; and 
Nonetheless, this feature would have been made obvious, as evidenced by Kolin.
(1) (Kolin discloses querying, by the first controller, a network power system to obtain network power-related information [0023, 0032], e.g. “Rack Controller 170 may monitor the status of the power supply for reporting purposes” [0032], and where the network power system powering the network is different various geographic locations in different data centers, networking protocols are used to interconnect the various systems, which can then be virtualized into one or more virtual servers” [0008]) 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
 (2) (Kolin discloses a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines, e.g. “Resource Management System 102 is capable of moving virtual machines from one host to another using the live migration technology (e.g., VMware VMotion.TM.)” [0045], comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches [0022] of the first data transfer path, e.g. “exposes programming and communication interfaces to enable exchange of data to and from other parts of Data Center Management System 100” [0028], from the first set of powered hardware components to the second set of powered hardware components [0024, 0034; Claim 12 of Kolin])
This prior art functionality of Kolin can be combined with prior art functionality of Patent No. US 10545777, thereby yielding predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777with the teachings of Kolin. 

The predictable result would be as follows: “a smart rack needs to be shutdown, all virtual machines from this smart rack need to be live migrated” [0048 – Kolin].


However, Patent No. US 10545777 in view of Kolin does not disclose the following:
(1)	the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths;
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2)	a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [[at]] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines from the first set of powered hardware components to the intermediary set of powered hardware components through one or more intermediate switches on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path; and 
Nonetheless, this feature would have been made obvious, as evidenced by Tsirkin.
(1) (Tsirkin discloses features of the network power system powering a network, evidenced by network fault [0010], with a first data transfer path from the first source set of powered hardware components [0024-0025] to a second destination set of powered hardware components [0026], where the first data transfer path is one of a plurality of data transfer paths, e.g. “The minimal execution state of the source virtual machine can be transferred directly to the destination host 101b” [0026], and where an 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2) (Tsirkin discloses a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [0026], e.g. “minimal execution state of the source virtual machine … can be transferred via one or more intermediary device 102 ... Hence, the intermediary device 102 can store the memory of virtual machine 110a and optionally the minimal execution state of the virtual machine 110a” [0026] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines [0026] from the first set of powered hardware components to the intermediary set of powered hardware components [0010] through one or more intermediate switches [0041] on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path [0016, 0027], e.g. “the destination host 101b can obtain the state of the virtual machine 110a (or any missing portion of the state) from the intermediary device 102a. If the cause of failure is the destination host 101b (e.g., abnormal operation of the destination host 101b), host controller 125 can identify a second destination host 101c and initiate migration to second destination host 101c. Second destination host 101c can include the same or similar components, hardware, software and features as first destination host 101b, including destination hypervisor 115, destination migration agent 120, CPU 130, memory 135, etc. The second destination host 101c can obtain the state of virtual machine stored by the intermediary device 102. If the entire state of the virtual machine 110a is on the intermediary 
Disclosures of Tsirkin presents functionality that can be combined with functionality of Patent No. US 10545777 in view of Kolin, in order to yield predictable result.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin with the teachings of Tsirkin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “To minimize downtime during live-migration, host controller 125 can oversee and direct the live-migration processing by issuing migration instructions to the migration agents 120 on hosts 101a, 101b and 101c, and to intermediary device 102. Example migration instructions to the migration agents 120 include instructions to destination migration agent 120b that identify the intermediary device 102 as having a state of the virtual machine 110a. The instructions to a migration agent on second destination host 101c can include instructions to retrieve the state of the virtual machine 110a from the intermediary device 102. Example migration instructions to intermediary device 102 can include an instruction to transmit the state of the virtual machine 110a to the destination host machine 101c” [0028 – Tsirkin].

However, the following limitation is not met by Patent No. US 10545777 in view of Kolin in view of Tsirkin:
the first set of powered hardware components and the second set of powered hardware components being in different, geographically-separated data centers, with the network being disposed between the different, geographically- separated data centers; 
Nonetheless, this feature would have been made obvious, as evidenced by Lawton.
(Lawton teaches that the first set of powered hardware components and the second set of powered hardware components being in different, geographically-separated data centers, e.g. “VMs can be migrated across a network from one server to another, while retaining the appearance of continued execution, often referred to in the current art as live migration (live indicating that the VM does not need to be halted or suspended)… the ability to migrate a large number of VMs to another geographic location (e.g. in case of local power outage or crisis) and the ability to load balance VMs across a given set of computer resources when workload utilization spikes occur” [0006], with the network being disposed between the different, geographically- separated data centers, evidenced “a geographically dispersed multi data center level” [0006])
The teachings of Lawton suggest that they are applicable to virtual machines within the data center environment of Patent No. US 10545777 in view of Kolin in view of Tsirkin.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin with the teachings of Lawton. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to provide a disaster recovery feature for virtual machines so they can be migrated in adequate time.
Claim 13-14 and 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10545777 (Authored by Bryant et al. filed on November 8, 2016) in view of Kolin in view of Tsirkin in view of Lawton et al. (Pub. No. US2009/0204718) in view of Nojiri et al. (Pub. No. US2013/0111492) in view of Iwata (Pub. No. US2012/0102492). 
For claim 13 and 20, however, the following limitation is not met by Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton: 
wherein the migrating comprises: 
live-migrating the first subset of virtual machine(s) to the second set of powered hardware components in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration; and 
***EXAMINER’S INTERPRETATION: 
However, the recited step of performing live migration “in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration” represents intended purpose. Therefore, this limitation does not receive patentable weight.
(Nojiri teaches live-migrating the first subset of virtual machine(s) to the second set of powered hardware components [0011-0012, 0110] in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration, e.g. “the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load” [0110])
migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components
(Nojiri teaches migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components [0011, 0120-0121, 0123], e.g. “the virtual machines 232 and 233 having been moved to the physical server 1 are 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton with the teachings of Nojiri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply teachings of Nojiri on the subset of virtual machines of Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton. 
The motivation would have been “to cope with an abrupt increase in a load” [0110 – Nojiri].

However, Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri does not disclose the following:
migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components. 
Nonetheless, this feature would have been made obvious, as evidenced by Iwata.
(Iwata teaches migrating the second subset of virtual machine(s) [0074, 0085] by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components [0085] based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components [0074; FIG. 22, see STATUS for FIRST VIRTUAL HOST and SECOND VIRTUAL HOST], e.g. “migrate the VM to the different virtual host to the virtual host running the VM in emulation” [0085])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri with the teachings of Iwata. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the migration techniques of Iwata for the subset of virtual machines disclosed by Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri. 
The motivation would have been “to migrate a VM within the power supply system” [0119 – Iwata].
For claim 14, Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata disclose the following: 
wherein the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s). 
***EXAMINER’S INTERPRETATION: 
Migrating the second subset of virtual machines(s) after completion of the migrating the first subset of virtual machines(s) can be performed in two ways: 
(1) migrating a first subset in a first migration phase, then returning the first subset to its original machine, and migrating them again as a second subset in a second migration phase; or 
(2) migrating a first subset and second subset together in a same migration phase, meaning that one migration involves migration a first subset, then subsequently migrating a second subset
(Nojiri teaches that the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s), e.g. “However, in order to cope with an abrupt increase in a load occurring at 9:00 a.m. or an opening time, the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load.” [0110]))
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton with the teachings of Nojiri. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this migrating step of Nojiri on the Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton.
The motivation would have been to promote load-aware migration to a physical server 1, and next a physical server 2. 

For claim 15, Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata does not disclose the following: 
wherein: 
the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to an intermediary set of powered hardware components powered by an intermediary power system set before deploying the second subset of virtual machine(s) to the second set of powered hardware components based on their respective snapshot(s), the intermediary power system set being different from the first power system set; 
Nonetheless, this feature would have been made obvious, as evidenced by Khosrowpour. 
(Khosrowpour teaches that the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to an intermediary set of powered hardware components [0018, 0020; FIG. 2, Element 150; FIG. 3, Element 150] powered by an intermediary power system set [0013] before deploying the second subset of virtual machine(s) to the second set of powered hardware components [0023-0024] based on 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata with the teachings of Khosrowpour. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Khosrowpour with respect to virtual machines and snapshots of Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata.
The motivation would have been to benefit from a data collector that “generates snapshots 272 and 274 for sessions 172 and 174” and “stores the snapshots in data storage device 158” [0019 – Khosrowpour].

However Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata in view of Khosrowpour does not disclose the following:
and the transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to the intermediary set of powered hardware components occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components.  
Nonetheless, this feature would have been made obvious, as evidenced by Shneorson. 
(Shneorson teaches transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) [0082; TABLE 4] to the intermediary set of powered hardware components, e.g. saving a snapshot “on a different host” [0032], occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components [0082; TABLE 4])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata in view of Khosrowpour with the teachings of Shneorson. 
Shneorson for the virtual machines of Patent No. US 10545777 in view of Kolin in view of Tsirkin in view of Lawton in view of Nojiri in view of Iwata in view of Khosrowpour. 
The motivation would have been to “restart from the saved checkpoint or at a later time, when the threat has abated” [0032 – Shneorson].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (Pub. No. US2013/0111492) in view of Lawton et al. (Pub. No. US2009/0204718) in view of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) in view of Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin) in view of Shneorson et al. (Pub. No. US2010/0332889).
Regarding claims 1, 12, and 19, Nojiri disclose the following: 
A computer-implemented method comprising: 
obtaining, by a first controller, first power-related information from a first power system set comprising one or more first power systems powering a first set of powered hardware components with which the first controller is associated, the first set of powered hardware components running a first plurality of virtual machines,
Nojiri teaches obtaining, by a first controller, first power-related information from a first power system set, e.g. “The power consumption manager 185 regularly transmits the current power consumption of the information processing system to the cooling facility manager 181” [0084], comprising one or more first power systems powering a first set of powered hardware components, e.g. “The power feeding facilities and cooling facilities are generally designed based on maximum rated powers for the group of devices” [0011] with which the first controller is associated, e.g. “The cooling facility manager 181 receives the current power consumption information and near future (for example, ten-minutes after) power consumption information on the information processing system from a power consumption manager 185, and controls the cooling facilities 190 to 192 on the basis of the pieces of information.” [0069], the first set of powered hardware components running a first plurality of virtual machines, e.g. “virtual machines 120 to 125 are arranged on the physical servers 160 to 162 via hypervisors 150 to 152, and OSs 140 to 145 and applications 130 to 135 that are workloads make actions in the virtual machines” [0067]) 
obtaining, by the first controller, network power-related information from a power system providing power to a network with a data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the power system providing power to the network is other than the one or more first power systems providing power to the first set of powered hardware components; 
(Nojiri teaches obtaining, by the first controller, network power-related information from a power system providing power to a network, e.g. “the power consumption required by the network devices constituting” [0123], to a network with a data transfer path, e.g. “transfer throughput” [0032], from the first set of powered hardware components to a second set of powered hardware components [0065-0066], where the power system providing power to the network is other than the one or more first 
dynamically generating, by the first controller, a relocation protocol for migrating the first plurality of virtual machines based, at least in part, upon the first power-related information and the network power-related information, 
(Nojiri teaches dynamically generating, by the first controller, a relocation protocol – see planned operation [0107-0108, 0110] – for migrating the first plurality of virtual machines [0069, 0084] based, at least in part, upon the first power-related information [0069, 0084] and the network power-related information [0123])
and the generating comprising assigning, by the first controller, a virtual machine of the first plurality END920160496US02Page 36 of 47of virtual machines to a first subset of one or more virtual machines of the first plurality of virtual machines to be live migrated or a second subset of one or more virtual machines of the first plurality of virtual machines to be snapshotted for migration,
***EXAMINER’S INTEPRETATION:
“the step of generating comprises assigning a first virtual machine to one of two different subsets of virtual machines, by the first controller: 
	(1) Either a first subset of virtual machines to be live migrated
	(2) Or a second subset of virtual machines to be snapshotted
(Nojiri teaches that the generating comprising assigning, by the first controller, a virtual machine of the first plurality of virtual machines to a first subset of one or more virtual machines of the first plurality of virtual machines [0069, 0083], e.g. “implement rearrangement of the virtual machines 120 to 125 which minimizes the power consumption of the information processing system without degradation of the processing performances of the applications 130 to 139v” [0069] to be live migrated [0012, 0034, 0093]. 

the relocation protocol including: 
a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the migration; and 
	***EXAMINER’S INTERPRETATION: 
The claim recites a feature for “a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines so that the first subset of virtual machine(s) is to be migrated to and run on a second set of powered hardware components”. This feature has patentable weight.
However, the recited step of performing live migration “in a manner such that the first subset of virtual machine(s) continues to operate in a continuous manner through the migration” represents intended purpose. Therefore, this limitation does not receive patentable weight.
(Nojiri discloses a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines, e.g. “live migration is expected to be utilized for power saving” [0012], where the first subset of virtual machine(s) is migrated to and runs on a second set of powered hardware components [0034, 0093], e.g. “The virtual machines 232 and 233 are executed on the physical server 1, and processing of migration is performed over the physical servers 1 and 2” [0093], and where the first subset of virtual machine(s) continues to operate in a continuous manner through the migration [0012], e.g. “migration processing is imposed as a new workload on devices involved in the shift. As the cost of migration processing that is the new workload, when a workload l.sub.jk allocated to a device m is moved to a device n, the new 
migrating the first plurality of virtual machines, using the relocation protocol, to the second set of powered hardware components. 
(Nojiri teaches migrating the first plurality of virtual machines, using the relocation protocol, to the second set of powered hardware components [0034, 0093], e.g. “migration processing is imposed as a new workload on devices involved in the shift. As the cost of migration processing that is the new workload, when a workload l.sub.jk allocated to a device m is moved to a device n, the new workload refers to a work of transferring work data, which exists in a memory or storage and is needed to execute the workload l.sub.jk, from the device m to the device n over a network or the like” [0034])

However, Nojiri does not disclose the following:
(1) 	and the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components; 
(2) 	determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time to live-migrate all virtual machines of the first plurality of virtual machines;
(3) 	the first set of powered hardware components and the second set of powered hardware components being in different, geographically-separated data centers, with the network being disposed between the different, geographically- separated data centers; 
(4) 	the relocation protocol being an emergency relocation protocol dynamically generated based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient to live-migrate all virtual machines of the first plurality of virtual machines, 
(5) 	the assigning being based, at least in part, upon the first power-related information and the network power-related information, including the estimated amount of time to power failure, 
Nonetheless, this feature would have been made obvious, as evidenced by Lawton.
(1) (Lawton teaches that the first power-related information including an estimated amount of time to power failure to the first set of powered hardware components [0006] , e.g. “The entire process of VM live migration often requires on the order of minutes to complete, depending on the size of the VM memory state and performance characteristics of the network. This lengthy VM migration time affects the ability to move VMs away from failing computer equipment, the ability to migrate a large number of VMs to another geographic location (e.g. in case of local power outage or crisis) and the ability to load balance VMs across a given set of computer resources when workload utilization spikes occur” [0006])
(2) (Lawton teaches determining, by the first controller, that the estimated amount of time to power failure is an insufficient amount of time, e.g. “There simply is not enough time and networking bandwidth to migrate such large quantities of VM memory state” [0006], to live-migrate all virtual machines of the first plurality of virtual machines, e.g. “The entire process of VM live migration often requires on the order of minutes to complete, depending on the size of the VM memory state and performance characteristics of the network. This lengthy VM migration time affects the ability to move VMs away from failing computer equipment, the ability to migrate a large number of VMs to another geographic location (e.g. in case of local power outage or crisis) and the ability to load balance VMs across a given set of computer resources when workload utilization spikes occur” [0006])
(3) (Lawton teaches that the first set of powered hardware components and the second set of powered hardware components being in different, geographically-separated data centers, e.g. “VMs can be migrated across a network from one server to another, while retaining the appearance of continued execution, often referred to in the current art as live migration (live indicating that the VM does not the ability to migrate a large number of VMs to another geographic location (e.g. in case of local power outage or crisis) and the ability to load balance VMs across a given set of computer resources when workload utilization spikes occur” [0006], with the network being disposed between the different, geographically- separated data centers, evidenced “a geographically dispersed multi data center level” [0006])
(4) (Lawton teaches that the relocation protocol being an emergency relocation protocol dynamically generated – see optimization activities [0018-0022] – based, at least in part, on the estimated amount of time to power failure to the first set of powered hardware components being insufficient [0006] to live-migrate all virtual machines of the first plurality of virtual machines [0006])
(5) (Lawton discloses the assigning [0006, 0019] being based, at least in part, upon the first power-related information or power consumption [0004] and the network power-related information, e.g. power outage at a geographical location [0006], including the estimated amount of time to power failure [0006])
The teachings of Lawton suggest that they are applicable to virtual machines within the data center environment of Nojiri.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri with the teachings of Lawton. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to provide a disaster recovery feature for virtual machines so they can be migrated in adequate time.

However, Nojiri in view of Lawton does not disclose the following:
(1)	querying, by the first controller, a network power system to obtain network power-related information, and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components, where the first set of powered hardware components and the second set of powered hardware components being in separate geographically-separated data centers, with the network being separate from and disposed between the separate geographically-separated data centers, 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2)	a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches of the first data transfer path from the first set of powered hardware components to the second set of powered hardware components, where runs on the second set of powered hardware components, and where the first subset of virtual machine(s) continues to operate in a continuous manner through the live migration; and 
Nonetheless, this feature would have been made obvious, as evidenced by Kolin.
(1) (Kolin discloses querying, by the first controller, a network power system to obtain network power-related information [0023, 0032], e.g. “Rack Controller 170 may monitor the status of the power supply for reporting purposes” [0032], and where the network power system powering the network is different from the one or more first power systems powering the first set of powered hardware components and is different from one or more second power systems powering the second set of powered hardware components [0030, 0032], where the first set of powered hardware components and the second set of various geographic locations in different data centers, networking protocols are used to interconnect the various systems, which can then be virtualized into one or more virtual servers” [0008]) 
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
 (2) (Kolin discloses a live migration of the first subset of one or more virtual machines of the first plurality of virtual machines, e.g. “Resource Management System 102 is capable of moving virtual machines from one host to another using the live migration technology (e.g., VMware VMotion.TM.)” [0045], comprising a transfer of the first subset of one or more virtual machines of the first plurality of virtual machines through one or more direct switches [0022] of the first data transfer path, e.g. “exposes programming and communication interfaces to enable exchange of data to and from other parts of Data Center Management System 100” [0028], from the first set of powered hardware components to the second set of powered hardware components [0024, 0034; Claim 12 of Kolin])
This prior art functionality of Kolin can be combined with prior art functionality of Nojiri in view of Lawton, thereby yielding predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton with the teachings of Kolin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “a smart rack needs to be shutdown, all virtual machines from this smart rack need to be live migrated” [0048 – Kolin].


However, Nojiri in view of Lawton in view of Kolin does not disclose the following:
(1)	the network power system powering a network with a first data transfer path from the first set of powered hardware components to a second set of powered hardware components, where the first data transfer path is one of a plurality of data transfer paths, and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths;
performing, within one of the data centers, a series of actions within the relocation protocol, the series of actions consisting of: 
(2)	a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [[at]] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines from the first set of powered hardware components to the intermediary set of powered hardware components through one or more intermediate switches on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path; and 
Nonetheless, this feature would have been made obvious, as evidenced by Tsirkin.
(1) (Tsirkin discloses features of the network power system powering a network, evidenced by network fault [0010], with a first data transfer path from the first source set of powered hardware components [0024-0025] to a second destination set of powered hardware components [0026], where the first data transfer path is one of a plurality of data transfer paths, e.g. “The minimal execution state of the source virtual machine can be transferred directly to the destination host 101b” [0026], and where an intermediary set of powered hardware components is employed across the plurality of data transfer paths [0021], e.g. “The intermediary device 102 can be located with the source host, within the same network as the source host, with the destination host, within the same network 150 as the destination host, or at any other location” [0021])

(2) (Tsirkin discloses a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines [0026], e.g. “minimal execution state of the source virtual machine … can be transferred via one or more intermediary device 102 ... Hence, the intermediary device 102 can store the memory of virtual machine 110a and optionally the minimal execution state of the virtual machine 110a” [0026] comprising a forwarding of snapshot data associated with the second subset of one or more virtual machines of the first plurality of virtual machines [0026] from the first set of powered hardware components to the intermediary set of powered hardware components [0010] through one or more intermediate switches [0041] on a different data transfer path of the plurality of data transfer paths separate from the first data transfer path [0016, 0027], e.g. “the destination host 101b can obtain the state of the virtual machine 110a (or any missing portion of the state) from the intermediary device 102a. If the cause of failure is the destination host 101b (e.g., abnormal operation of the destination host 101b), host controller 125 can identify a second destination host 101c and initiate migration to second destination host 101c. Second destination host 101c can include the same or similar components, hardware, software and features as first destination host 101b, including destination hypervisor 115, destination migration agent 120, CPU 130, memory 135, etc. The second destination host 101c can obtain the state of virtual machine stored by the intermediary device 102. If the entire state of the virtual machine 110a is on the intermediary device 102, the second destination host 101c can obtain it from the intermediary device 102. When the intermediary device 102 only has the memory of the virtual machine 110a, for example, the second destination host 101c can obtain other elements of the state from the source host 101a, including the minimal execution state of the virtual machine 110a” [0027])
Tsirkin presents functionality that can be combined with functionality of Nojiri in view of Lawton in view of Kolin, in order to yield predictable result.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin with the teachings of Tsirkin. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “To minimize downtime during live-migration, host controller 125 can oversee and direct the live-migration processing by issuing migration instructions to the migration agents 120 on hosts 101a, 101b and 101c, and to intermediary device 102. Example migration instructions to the migration agents 120 include instructions to destination migration agent 120b that identify the intermediary device 102 as having a state of the virtual machine 110a. The instructions to a migration agent on second destination host 101c can include instructions to retrieve the state of the virtual machine 110a from the intermediary device 102. Example migration instructions to intermediary device 102 can include an instruction to transmit the state of the virtual machine 110a to the destination host machine 101c” [0028 – Tsirkin].

However, Nojiri in view of Lawton in view of Kolin in view of Tsirkin does not disclose the following:
the relocation protocol including: 
(1)	a snapshotting of the second subset of one or more virtual machines of the first plurality of virtual machines at the first set of powered hardware components; and 
(2)	migrating the first plurality of virtual machines, using the relocation protocol, to the second set of powered hardware components.
Nonetheless, this feature would have been made obvious, as evidenced by Shneorson. 
(1) (Shneorson discloses a snapshotting [0032] of a second subset of one or more virtual machines of the first plurality of virtual machines at the first set of powered hardware components [0082 – see configured action (2); TABLE 4]

    PNG
    media_image1.png
    160
    305
    media_image1.png
    Greyscale
Also see [see image below – 
see Configured Actions 2.]: 



The snapshotting feature is disclosed at the following sections – [Paragraph 0032, 0082]) 
 (2) (Shneorson teaches migrating the first plurality of virtual machines [0029, 0031-0032; TABLE 4], using the relocation protocol that includes “mitigation control actions” [0027], to the second set of powered hardware components [0082, 0092])
These teachings of Shneorson are applicable to virtual machines of Nojiri in view of Lawton in view of Kolin in view of Tsirkin.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin with the teachings of Shneorson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to provide an “execution order” for each migration control action (or MCA). Therefore, “it is possible to configure different MCAs for the VMs” [0082 – Shneorson].
Regarding claim 9, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson disclose the following: 
wherein the generating, by the first controller, the relocation protocol includes referencing historical data relating to at least one of virtual machine migrating or virtual machine snapshotting to facilitate placing at least one virtual machine of the first plurality of virtual machines in either the first subset of virtual machine(s) or the second subset of virtual machine(s). 
(Shneorson teaches generating, by the first controller, the relocation protocol includes referencing historical data relating to at least virtual machine migrating – see “downtime probability (DTP) table that may be maintained in database” [0025] to facilitate placing at least one virtual machine of the first plurality of virtual machines in ether the first subset of virtual machine(s) [Claim 8 of Shneorson], e.g. “migrating the VM from a current host to a selected target host, the selected target host having a downtime probability sufficiently low so that the VM being migrated no longer requires risk mitigation according to the policy” [Claim 8 of Shneorson])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin with the teachings of Shneorson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Using the historical data of Shneorson to facilitate placing/migrating the VM of Nojiri in view of Lawton in view of Kolin in view of Tsirkin. 
The motivation would have been to calculate a risk for each VM “as a function of downtime probability for the corresponding host and an impact value assigned by a network administrator or according to a policy” [0025 – Shneorson]. Furthermore, “it should be understood that risk avoidance is a legitimate strategy when risk associated with a risk-managed component cannot be tolerated” [0030 – Shneorson].
Regarding claim 10, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson disclose the following: 
wherein the generating, by the first controller, the relocation protocol includes using associated priority information of at least one virtual machine of the first plurality of virtual machines in placing the at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s). 
Shneorson teaches generating, by the first controller, the relocation protocol includes using associated priority information of at least one virtual machine of the first plurality of virtual machines in placing the at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s) [0082; TABLE 4] – see “MCA execution order is prioritized” [0082])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin with the teachings of Shneorson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Performing actions from the relocation protocol of Nojiri in view of Lawton in view of Kolin in view of Tsirkin by using the associated priority of Shneorson. 
The motivation would have been to benefit from mitigation control actions that “are applicable all the time for all risk-managed components” [0082 – Shneorson].
Regarding claim 11, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson disclose the following: 
wherein the obtaining, by the first controller, the network power-related information includes determining power status to one or more network switches of the network in the data transfer path from the first set of powered hardware components to the second set of powered hardware components. 
(Kolin teaches obtaining, by the first controller, the network power-related information [0030, 0032] includes determining power status to one or more network switches of the network in the data transfer path [0032, 0034] from the first set of powered hardware components to the second set of powered hardware components [0028, 0032, 0045])
The obtaining step of Kolin can be performed for the first set of powered hardware components of Nojiri in view of Lawton.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton with the teachings of Kolin. 

The predictable result would have been as follows: “Rack Controller 170 may monitor the status of the power supply for reporting purposes” [0032 – Kolin].
Regarding claim 18, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson disclose the following: 
wherein the generating, by the first controller, the relocation protocol includes referencing information selected from a set consisting of historical data relating to at least one of virtual machine migrating or virtual machine snapshotting, or associated priority information of at least one virtual machine of the first plurality of virtual machines, the information facilitating placing at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s). 
(Shneorson teaches generating, by the first controller, the relocation protocol includes referencing information selected from a set consisting of historical data relating to at least one of virtual machine migrating [Claim 8 of Shneorson]– see “downtime probability (DTP) table that may be maintained in database” [0025] to facilitate placing at least one virtual machine of the first plurality of virtual machines in ether the first subset of virtual machine(s), e.g. “migrating the VM from a current host to a selected target host, the selected target host having a downtime probability sufficiently low so that the VM being migrated no longer requires risk mitigation according to the policy” [Claim 8 of Shneorson], 
or associated priority information of at least one virtual machine of the first plurality of virtual machines, the information facilitating placing at least one virtual machine in either the first subset of virtual machine(s) or the second subset of virtual machine(s) [0082; TABLE 4] – see “MCA execution order is prioritized” [0082])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin with the teachings of Shneorson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the referencing step of Shneorson with respect to the VM migration of Nojiri in view of Lawton in view of Kolin in view of Tsirkin.
The motivation would have been to benefit from risk management features [0025, 0082 – Shneorson].
Claim(s) 2-3, 6-8, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata (Pub. No. US2012/0102492).
Regarding claims 2, 13, and 20, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson disclose the following: 
wherein the migrating comprises: 

migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components
(Nojiri teaches migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components [0011, 0120-0121, 0123], e.g. “the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load” [0110])

Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson does not disclose the following:
migrating the second subset of virtual machine(s) by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components. 
Nonetheless, this feature would have been made obvious, as evidenced by Iwata.
(Iwata teaches migrating the second subset of virtual machine(s) [0074, 0085] by, at least in part, deploying the second subset of virtual machine(s) to the second set of powered hardware components [0085] based on respective snapshot(s) of the second subset of virtual machine(s) obtained at the first set of powered hardware components [0074; FIG. 22, see STATUS for FIRST VIRTUAL HOST and SECOND VIRTUAL HOST], e.g. “migrate the VM to the different virtual host to the virtual host running the VM in emulation” [0085])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson with the teachings of Iwata. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the migration techniques of Iwata for the subset of virtual machines disclosed by Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson. 
The motivation would have been “to migrate a VM within the power supply system” [0119 – Iwata].
Regarding claims 3 and 14, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata disclose the following: 
wherein the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s). 
***EXAMINER’S INTERPRETATION: 
Migrating the second subset of virtual machines(s) after completion of the migrating the first subset of virtual machines(s) can be performed in two ways: 
(1) migrating a first subset in a first migration phase, then returning the first subset to its original machine, and migrating them again as a second subset in a second migration phase; or 
(2) migrating a first subset and second subset together in a same migration phase, meaning that one migration involves migration a first subset, then subsequently migrating a second subset
(Nojiri teaches that the migrating of the second subset of virtual machine(s) is performed after completion of the migrating of the first subset of virtual machine(s), e.g. “However, in order to cope with an abrupt increase in a load occurring at 9:00 a.m. or an opening time, the virtual machines 232 and 233 having been moved to the physical server 1 are moved to the physical server 2 at about 7:00 a.m. so that migration of the virtual machines 232 and 233 can be completed by 9:00 a.m. by which the physical server 2 has room for a load.” [0110]))
Regarding claims 6 and 16, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata disclose the following: 
wherein the first set of powered hardware components are of a first cloud, the first controller being a first cloud controller, and the second set of powered hardware components are of a second cloud, the second set of powered hardware components being powered from a second power system set comprising one or more second power systems. 
(Nojiri
Regarding claim 7, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata disclose the following: 
wherein the first cloud and the second cloud are hosted in different, geographically-separated data centers. 
(Nojiri teaches that the first cloud and the second cloud – see “cloud computing” [0179] – are hosted in different, geographically-separated data centers [0007, 0063], e.g. “geographical positions of which are close to each other” [0007] and “two data centers connected to each other over a network such as a wide-area network (WAN)” [0063])
Regarding claims 8 and 17, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata disclose the following: 
wherein the second cloud includes a second cloud controller, and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components. 
(Nojiri teaches that the second cloud includes a second cloud controller or power consumption manager [0134], and the generating further comprises obtaining, by the first cloud controller, second power-related information from the second cloud controller or the second power system set indicative of power status to the second set of powered hardware components [0134-0135], e.g. “power consumption manager 285 regularly transmits the current power consumption of the information processing system to the cooling facility manager 281” [0134])
Claim(s) 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata in view of Khosrowpour et al. (Pub. No. US2016/0344821.
Regarding claim 4, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata does not disclose the following: 
wherein the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to [[an]] the intermediary set of powered hardware components powered by an intermediary power system set before deploying the second subset of virtual machine(s) to the second set of powered hardware components based on their respective snapshot(s), the intermediary power system set being different from the first power system set. 
Nonetheless, this would have been obvious, as evidenced by Khosrowpour.
(Khosrowpour teaches migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to the intermediary set of powered hardware components [0018, 0020; FIG. 2, Element 150; FIG. 3, Element 150] powered by an intermediary power system set [0013] before deploying the second subset of virtual machine(s) to the second set of powered hardware components [0023-0024] based on their respective snapshot(s) [0019], the intermediary power system set being different from the first power system set [0013])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata with the teachings of Khosrowpour. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Khosrowpour with respect to virtual machines and snapshots Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata.
The motivation would have been to benefit from a data collector that “generates snapshots 272 and 274 for sessions 172 and 174” and “stores the snapshots in data storage device 158” [0019 – Khosrowpour
Regarding claim 5, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata in view of Khosrowspour disclose the following: 
wherein the transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to the intermediary set of powered hardware components occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components. 
(Shneorson teaches transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) [0082; TABLE 4] to the intermediary set of powered hardware components, e.g. saving a snapshot “on a different host” [0032], occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components [0082; TABLE 4])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin with the teachings of Shneorson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Shneorson for the virtual machines of Nojiri in view of Lawton in view of Kolin in view of Tsirkin. 
The motivation would have been to “restart from the saved checkpoint or at a later time, when the threat has abated” [0032 – Shneorson].
Regarding claim 15, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata in view of Khosrowspour disclose the following: 
wherein: 
the transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to the intermediary set of powered hardware components occurs concurrent with the migrating of the first subset of virtual machine(s) to the second set of powered hardware components. 
(Shneorson teaches transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) [0082; TABLE 4] to the intermediary set of powered hardware components, 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin with the teachings of Shneorson. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Shneorson for the virtual machines of Nojiri in view of Lawton in view of Kolin in view of Tsirkin. 
The motivation would have been to “restart from the saved checkpoint or at a later time, when the threat has abated” [0032 – Shneorson].

However, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata does not disclose the following: 
the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to [[an]] the intermediary set of powered hardware components powered by an intermediary power system set before deploying the second subset of virtual machine(s) to the second set of powered hardware components based on their respective snapshot(s), the intermediary power system set being different from the first power system set; and 
Nonetheless, this feature would have been made obvious, as evidenced by Khosrowpour. 
(Khosrowpour teaches that the migrating the second subset of virtual machine(s) includes first transferring the respective snapshot(s) of the virtual machine(s) of the second subset of virtual machine(s) to an intermediary set of powered hardware components [0018, 0020; FIG. 2, Element 150; FIG. 3, Element 150] powered by an intermediary power system set [0013] before deploying the second subset of virtual machine(s) to the second set of powered hardware components [0023-0024] based on 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata with the teachings of Khosrowpour. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Khosrowpour with respect to virtual machines and snapshots Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Iwata.
The motivation would have been to benefit from a data collector that “generates snapshots 272 and 274 for sessions 172 and 174” and “stores the snapshots in data storage device 158” [0019 – Khosrowpour].
Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson in view of Grehan et al. (Pub. No. US2015/0128052).
Regarding claim 11, Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson does not disclose the following: 
wherein the obtaining, by the first controller, the network power-related information includes determining power status to one or more network switches of the network in the data transfer path from the first set of powered hardware components to the second set of powered hardware components. 
Nonetheless, this would have been obvious, as evidenced by Grehan.
(Grehan teaches obtaining, by the first controller, the network power-related information [0088] includes determining power status, power faults in UPS’s [0092, 0094] to one or more network switches [0066] located within the data transfer path of a network [0043; FIG. 2, Elements 202 and 210] from the first set of powered hardware components to the second set of powered hardware components [FIG. 2, Elements 202 and 210])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson with the teachings of Grehan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Applying the teaching of in view of Grehan for the powered hardware components of Nojiri in view of Lawton in view of Kolin in view of Tsirkin in view of Shneorson. 
The motivation would have been “to easily determine which IT assets are protected and what power-related asset they are protected by” [0087 – Grehan].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed April 2, 2021, with respect to claims 1-20 have been respectfully considered but they are not persuasive. The claims are still rejected under 35 U.S.C. 103, with additional prior art citations of Kolin et al. (Pub. No. US2012/0005344; hereinafter Kolin) and Tsirkin (Pub. No. US2014/0215172; hereinafter Tsirkin).
Therefore, Examiner maintains that the claims are still rejected 35 U.S.C. 103.
All evidence considered in this round of prosecution, Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                    March 17, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199